Citation Nr: 1142770	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-48 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 12, 2011. 

2.  Entitlement to an evaluation in excess of 70 percent for PTSD since August 12, 2011. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and R. A. 


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956 and from March 1956 to May 1972.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).      

In January 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  In July 2011, the Board remanded the claim for additional development and adjudicative action. 

In September 2011, the RO increased the evaluation for PTSD to 70 percent effective August 12, 2011. The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the Veterans Court held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues and has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist a veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

When this matter was initially before the Board in July 2011, it was remanded in order to obtain outstanding VA treatment and/or hospitalization records pertaining to PTSD from the VA Medical Center (VAMC) in Montrose, New York.  

Per the Board's remand instruction, the Veteran's hospitalization records from the Montrose VAMC from March 2011 to April 2011 were obtained and associated with the claims file; however, review of these records reveal that the Veteran was also hospitalized from mid-February 2011 to the end of March 2011, and those records were not obtained.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Obtain and associate with the claims file the following VA records:
* VA hospitalization records from the Montrose VAMC from February 2011 to March 2011;
* VA clinical records from VAMC Hudson Valley since April 2011;
* VA clinical records from VAMC Philadelphia since August 2011. 

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome in this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

